Citation Nr: 0215708	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-11 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





REMAND

The veteran had active duty from January 1972 to October 1973 
and from January 1976 to November 1979.  This matter comes 
before the Board of Veterans' Appeals (Board) from a 
September 2001 RO rating decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a cervical spine disability.

In his June 2002 substantive appeal, the veteran requested a 
hearing before a Member of the Board at VA Central Office in 
Washington, D.C., and such a hearing was scheduled.  Received 
from the veteran in October 2002 was a letter in which he 
requested that the Board hearing instead be conducted locally 
at the RO.  It is unclear whether he desires a Board 
videoconference hearing held at the RO or a Travel Board 
hearing (with a Board Member visiting the RO).  In any event, 
the RO must schedule such a hearing.

Thus, the case is remand to the RO for the following action:

The RO should clarify whether the veteran 
desires a Board videoconference hearing 
or whether he wants a Travel Board 
hearing.  The RO should then schedule him 
for the appropriate Board hearing to be 
held at the RO.  After necessary action 
on this Board hearing request is 
accomplished, the case should be returned 
to the Board.
		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


